CUNNINGHAM, J.,
Dissenting:
I respectfully dissent. It is my position that the questioning by a school principal in his office of a student suspected of wrongdoing committed on school grounds does not constitute a police interrogation as anticipated by Miranda. The presence of a school resource officer, who by law must be a certified law enforcement officer, does not make it a custodial interrogation anymore than the presence of a priest would have made it a church service.
It seems to me that the majority strays from the constitutional path from the outset. The opinion correctly quotes Miranda in defining interrogation. “The Court then clarified that ‘custodial interrogation ... mean(s) questioning initiated by law enforcement officers after a person has been taken into custody or otherwise deprived of his freedom of action in any significant way.’ ” (Emphasis added). Miranda warnings were not required in this case because (1) the questioning was not initiated by the law enforcement officer; and (2) the juvenile was not in the type of custody anticipated by Miranda. The record is clear that the interview in this case was not initiated by law enforcement officers, but the principal of the school. With all due respect, I suggest that extensive discussion by the majority of whether N.C. was in custody is superfluous and leaps over this first basic requirement. A student in a public school is always in “custody.” The student is not “free” to leave at any time after he or she arrives at school — in math class, in the hallway or cafeteria. The nature of the setting is a continuous “custody.” Under the compulsory attendance laws of this state for the education of our young, the whole primary and secondary educational experience is a “custody” arrangement. KRS 159.010. In legal terms, we call it in loco parentis. But simply being confined and not at liberty to leave does not automatically transform into the type of “custody” envisioned by the justices of the U.S. Supreme Court when they crafted the Miranda decision.
*867The School Resource Officer (SRO), who is required to be a law enforcement officer, works for the principal. The principal is not an agent of law enforcement.
A brief history of the arrival of the SRO on the high school scene is necessary to place his role in this case in proper constitutional context.
KRS 158.440 mandated the following for our schools:
(1) Every student should have access to a safe, secure, and orderly school that is conducive to learning;
(2) All schools and school districts must have plans, policies, and procedures dealing with measures for assisting students who are at risk of academic failure or of engaging in disruptive and disorderly behavior.
To follow statutory directives, our school boards have sought professional assistance by the employment of school resource officers. These people have been invited into our schools to assist the administrators in maintaining law and order in an environment which has increasingly been infested with disruptive and even violent behavior.
KRS 158.441(2) defines the SRO as “a sworn law enforcement officer who has specialized training to work with youth at a school site.” The statute also provides that “[t]he school resource officer shall be employed through a contract between a local law enforcement agency and a school district.” Present training through the Department of Criminal Justice consists of School Resource Officer Basic (40 hours) and School Resource Officer Advanced (40 hours). Additionally, the Kentucky Center for School Safety provides supplemental training each year.
There are three kinds of SROs in Kentucky schools. First are those assigned by their employing agency to a school through a memorandum of understanding or other instrument between the law enforcement agency (sheriffs department or municipal department) and the school district.2
The funding of the officer is almost always shared between the agency and the school. Federal grant money often flows into the funding.
The second kind of an SRO is one employed directly by a school district and assigned to schools (Special Law Enforcement Officers-SLEOs). These officers’ sworn authority comes from KRS 61.900-930 and is commissioned by the Secretary of the Justice and Public Safety. These officers are certified peace officers, just as with the preceding category, and meet all pre-employment and training requirements of other certified peace officers. The distinction between this category and the preceding is the employer. In this case, the school district employs the officer directly and completely.
The third category of an SRO encompasses those law enforcement officers who *868are employed by a law enforcement agency and simply assigned to the school on a rotating basis. There is no distinction between these officers and the others as far as duties and qualifications.
What is important to point out as to the case before us is that all SROs are law enforcement officers. And they have special training in the area of dealing with school and student misbehavior, including criminal conduct. Their duties cover a multitude of education related chores. These include monitoring the parking lot, monitoring the lunchroom, clearing the hallways, counseling students, consulting with administrators, transporting students, assisting teachers, and even teaching classes. Many act as sponsors for student organizations. School Resource Officers In Kentucky: Who Are They and What Do They Do? Survey by Kentucky Center FOR School Safety by David C. May, PHD Research Fellow and Yanfen Chen, MS Data Coordinator, April 2009.
The SRO has become as much of the educational environment in our secondary schools as lunchroom dieticians, guidance counselors, and athletic directors.
While the SRO is technically assigned to the school by the law enforcement agency, in reality the local school system picks the officer. The standard agreement provides for an interview committee consisting of the school superintendent, a member of the Board of Education, a couple of school principals from the system, and the head of the participating law enforcement agency. Only those approved by the majority vote of the interview committee can be assigned to a school as a SRO.
So, in effect, the school system selects the officer to be the SRO. Also, the school is required to give logistical support for the SRO, including an office, filing cabinet, phone, and the like. And interestingly, the SRO must be a volunteer. In other words, a law enforcement agency cannot compel any of its members to serve as an SRO. The school system demands a “cheerful giver.”
Wfiiy does all this matter?
It explains how the SROs, who are duly certified peace officers, have blended into our educational system as to become part of the culture. They are not going away. They will always be an integral arm of the principals and chief disciplinarians of our schools. But they are not “cops” in the conventional sense. Their presence and even assistance in student interviews are not equivalent to the intimidation of normal police interrogations. Their roles are education driven. The title itself — “resource” officer — is telling. The description by the majority that this is a case of “a school official working with the police” is not completely accurate. It is a school official working with another school official who is required by law to be a law enforcement officer.
The world has turned around many times in the 46 years since Miranda was decided. Surely, that Supreme Court did not anticipate that fully trained and even armed law enforcement officers roaming the halls of our public schools would become the norm. Sadly, it has not only become the norm, but a necessity. It is a part of our educational quilt work of varying social and cultural duties thrown upon the teachers of our young. Surely, the U.S. Supreme Court of 1966 could not have envisioned the questioning of a student by a principal in a high school with a SRO present as being a “custodial interrogation” requiring constitutional attention.
I believe that supposition is supported by the post Miranda decisions. Our nation’s highest Court has spent the decades since Miranda not expanding the definition of “custody,” but restricting it. See *869Pennsylvania v. Muniz, 496 U.S. 582, 110 S.Ct. 2638, 110 L.Ed.2d 528 (1990) (finding that Miranda warnings need not be given when questioning a person incident to the booking process at the police station); Illinois v. Perkins, 496 U.S. 292, 110 S.Ct. 2394, 110 L.Ed.2d 243 (1990) (holding that Miranda warnings are not required where an undercover officer is acting as a prisoner for the purpose of acquiring information from other incarcerated inmates); Berkemer v. McCarty, 468 U.S. 420, 104 S.Ct. 3138, 82 L.Ed.2d 317 (1984) (stating that a roadside traffic stop is not custody within the context of Miranda); New York v. Quarles, 467 U.S. 649, 104 S.Ct. 2626, 81 L.Ed.2d 550 (1984). (acknowledging that there is a “ ‘public safety' exception to the requirement that Miranda warnings be given before a suspect’s answers may be admitted into evidence.”); Minnesota v. Murphy, 465 U.S. 420, 104 S.Ct. 1136, 79 L.Ed.2d 409 (1984) (finding that a person on probation is not in custody for Miranda purposes when he is questioned by a probation officer, even though the appearance is mandatory); California v. Beheler, 463 U.S. 1121, 103 S.Ct. 3517, 77 L.Ed.2d 1275 (1983) (stating the defendant was not entitled to Miranda warnings when he voluntarily came to the police station and was free to leave at any time); Beckwith v. U.S., 425 U.S. 341, 96 S.Ct. 1612, 48 L.Ed.2d 1 (1976) (finding that an Internal Revenue Service agent did not need to give a private citizen his Miranda warnings even though the suspect was under criminal investigation and stated that he felt subject to psychological restraints); Harris v. New York, 401 U.S. 222, 91 S.Ct. 643, 28 L.Ed.2d 1 (1971) (holding that a statement obtained in violation of Miranda was still admissible against the defendant for the purposes of impeachment); Arizona v. Mauro, 481 U.S. 520, 107 S.Ct. 1931, 95 L.Ed.2d 458 (1987) (stating that it was not error to use a tape recorded conversation between defendant and his wife after defendant invoked his Miranda rights).
We swim against this constitutional current today by expanding it to include questioning by school administrators at the expense of school discipline and order. And our Kentucky Supreme Court does so today without citing or following one single case of any of the 50 other jurisdictions— state and federal — that has so held under the facts of this case.
I’m taken back by the statement in the majority opinion that “administering school discipline does not require the participation of law enforcement.” Sometimes it does not, but with ever increasing frequency it does. This faulty assumption is rooted in the nostalgia of a much more innocent time when school discipline was all about classroom disruption, throwing paper wads and erasers, bathroom graffiti, and playing hooky. That unrealistic statement is surely not meant for trafficking in hydrocodone as we have here. Or loaded guns and box cutters. I learn from our juvenile drug court people that we have 10-year-old students in this state already experimenting with cocaine and other hard drugs.
One of the cases cited at length by the majority is glaringly distinguishable from the facts before us. In J.D.B. v. North Carolina, — U.S. —, 131 S.Ct. 2394, 180 L.Ed.2d 310 (2011), a police officer investigating a burglary came to the school to interview J.D.B. The thirteen-year-old was the prime suspect in the burglary and had even been questioned previously. Law enforcement, accompanied by school administrators, removed the juvenile from his classroom and took him to a conference room and interrogated him. It was a crime committed off the school property being investigated by the police who came to the school, initiated, and conducted the *870interrogation. Those facts are totally different from the ones now before us.
We cannot deny that there are situations where — as in J.D.B. — the interrogation of juveniles required the Miranda admonition, even when it is on school property. When the investigation is initiated and carried out primarily by the police for crimes committed off school property, it becomes a law enforcement action even when it is conducted in a conference room on school property. In this case, a teacher found the pill bottle and turned it over to the principal who conducted the investigation and questioning only with the assistance of the SRO. It was a spontaneous response, demanding immediate attention and quick resolution with the school administrator fully in charge. It was not a law enforcement endeavor, and the presence or even assistance of the SRO does not make it so.
Most assuredly there is a line which can be crossed. It was crossed in J.D.B. It was not crossed in this case.
What concerns me most in this case is not the cumbersome requirement of Miranda warnings invading the duties of the school principals charged with the responsibility of maintaining order and discipline in our places of learning. They will survive this imposition just as they have survived the scores of other regulations placed upon them in recent years. What concerns me most is the danger it bodes for the safety of our children.
When Miranda rights are required to be given, we must assume that those rights will be invoked. If the Miranda warnings had been given here in this school setting and had N.C. asserted his right to remain silent, then the two pills of hydrocodone would not have been reeov-ered. Students would have been endangered.
The majority, in its final pages, attempts to minimize the far ranging ramifications of this opinion. Our majority opinion limits the exclusionary rule only to those school disciplinary investigations where outside criminal charges are anticipated and there is the presence of a SRO. I would respectfully submit that that is the most dangerous time when a school administrator should not be impeded in his or her truth-seeking duties by the imposition of constitutional restraints. For it is in those critical situations that the safety of our school children is most imperiled.
Knowing the deep concern and affection my brothers and sisters on this Court have for children, I’m moved to suspect that the full ramifications of this decision are not amply recognized.
First of all, I fear that school principals and assistant principals will — to avoid the dictates of this opinion — be inclined to diminish the needful role of SROs in them disciplinary investigations. This will not only make their inquiries less effective, but may also pose a risk to their own personal safety.
In a known emergency, the principal might be able to avoid the Miranda mandate. I’m not as concerned for the information obtained without Miranda warnings as the information not received because of the Miranda warnings. This concern is much more ominous.
Suppose there is a fight in the cafeteria. Two young men — both repeat offenders with histories of violence and likely headed to outside court — are brought to the office. The resource officer is asked to be present for the interview by the principal. Maybe the SRO is even involved in the investigation. These factors meet all those given by the majority for the requirement of the Miranda warnings. In attempting to sort out the reasons for the fisticuffs, the Miranda warnings are given by the principal. *871The con wise teenager, only weeks shy of his 18th birthday, asserts the right to remain silent and asks for a lawyer. What he might have said, had the questioning proceeded uninterrupted by the constraints we impose here today, was that he had possessed a loaded Glock in his pocket at the time of the fight. He passed it to another student before the school authorities arrived on the scene. Now, thanks to our ruling, there is a loaded weapon within the classrooms of this school, endangering the lives of hundreds of innocent boys and girls and totally unknown to the principal. In this day and age, we should not be impairing school safety by the enlargement of rights of the students. I beseechingly suggest that we should be more diligent in the protection of our precious young.
I must, therefore, respectfully dissent.
VENTERS, J., joins this dissent.

. While it appears that any School Resource Officer Agreement which might pertain to this case is not of record, the typical agreement authorized by the Kentucky Department of Education is instructive. It reflects a unique partnership between law enforcement and school authorities. It requires that the SRO have "specialized training to work with youth at a school site.” The duties of the SRO are numerous, including the requirement that the officer "attend meetings of parent/faculty and school functions on request of a principal.” Under this agreement, the SRO may be called upon to "assist in the delivery of instructions in varied subject areas.” The agreement between the district and the law enforcement agency usually outlines coverage of expenses, days and hours present at the school(s), and other equipment and engagement provisions. Various elements of the standard agreement are the subject of further discussion in this opinion. Kentucky Center for School Safety: http://www.kycss.org.